Exhibit 10.1

Final Execution copy

CONSULTING AGREEMENT AND RELEASE

This Consulting Agreement and Release (the “Agreement”) is entered into between
Charles F. Avery, Jr. (“Avery”) and Power Solutions International, Inc. (the
“Company”). Avery and the Company are collectively referred to herein as the
“Parties.” This Agreement will be effective upon expiration of the revocation
period provided in Section 11 of this Agreement (the “Effective Date”).

RECITALS

WHEREAS, Avery currently serves as the Company’s Chief Financial Officer and has
been employed with the Company since July 31, 2017;

WHEREAS, Avery and the Company entered into an Employment Agreement (the
“Employment Agreement”) dated and effective on October 10, 2018;

WHEREAS, the Parties have mutually agreed that it is in the best interests of
the Parties to terminate the Employment Agreement and move Avery into a
consulting role with the Company (the “Consultancy”) under the terms and
conditions stated herein;

WHEREAS, Avery and PSI desire to enter into the following Agreement to
(a) provide Avery with the benefits described below in recognition of his
contribution and service to the Company, (b) provide for Avery’s cooperation as
needed with respect to the transition of his responsibilities and (c) avoid any
disputes between them relating to or arising from Avery’s employment by the
Company or his resignation of employment.

NOW, THEREFORE, in consideration of the promises and mutual agreements set forth
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

AGREEMENT

1. Resignation of Employment. Avery hereby voluntarily and irrevocably resigns
his employment as Chief Financial Officer, corporate officer and any other
position or appointment he holds with the Company effective July 20, 2020 (the
“Separation Date”). Avery’s separation will be announced in a statement mutually
prepared by the Company and Avery. If the Parties cannot in good faith agree on
a mutually prepared statement, the Company reserves the right to make any
statement the Company reasonably believes it is legally required to make. The
Company and Avery will use best efforts to agree on the final content of the
mutually prepared statement within seven calendar days after the signing of this
Agreement. The Company will continue to employ Avery and will continue to
provide Avery with all compensation and benefits set forth in Paragraph 4 of his
Employment Agreement through the Separation Date. On or before the next
regularly scheduled pay period following the Separation Date, Avery will receive
payment for any unpaid final wages for time worked through and including the
Separation Date. Except as set forth herein, all compensation and employee
benefits will terminate on the Separation Date and Avery will not be entitled to
any additional compensation, bonuses, equity awards, Long Term Incentive bonus,
employee benefits or other consideration. Avery waives any right to apply for
re-employment with the Company and any such application may be rejected without
explanation. The Company agrees not to contest Avery’s application to receive
unemployment benefits.

 

1



--------------------------------------------------------------------------------

2. Separation Benefits.

A. The Company will pay Avery severance pay in the total amount of $300,000 less
applicable withholdings required by applicable law in 12 equal monthly
installments of $25,000 payable on the first day of each month beginning in the
month of August 1, 2020. The payment will not be considered compensation for
retirement or other compensation plan purposes.

B. If Avery timely elects COBRA health insurance continuation coverage, the
Company will pay a proportional share of the premiums owed by Avery as if Avery
were still employed by the Company for a period of twelve months. Avery will be
responsible for submitting all notices and forms required to elect COBRA.

C. The Company will pay Avery $155,979.59 under the 2019 Key Performance
Indicator (KPI) plan at the same time other KPI participants are paid but in no
event later than December 31, 2020 and a prorated KPI plan bonus through the
Separation Date for 2020 if one is put in place for dates prior to the
Separation Date and such KPI bonus has been determined by the Board.

D. The Company will pay Avery $15,000 dollars on or before July 31, 2020 for
transition services assistance, less applicable withholdings required by
applicable law.

Avery acknowledges and agrees that he is responsible for any and all tax
liability, if any, arising from the Separation Benefits provided in Paragraph 2.

3. Indemnification. The Company agrees that the Indemnification Agreement
between Avery and the Company dated July 31, 2017 (“Indemnification Agreement”)
remains in full force and effect. A true and accurate copy of the
Indemnification Agreement is attached hereto as Exhibit A and is fully
incorporated by reference. In addition and without limiting the preceding
sentence, the Company agrees as of the Effective Date to defend and indemnify
Avery pursuant to the Indemnification Agreement’s terms for covered conduct
occurring (A) before the Effective Date and (B) in the course of Avery providing
the Consulting Services described in Section 5 and cooperation services
described in Section 6 of this Agreement.

4. Release and Representations.

A. Release of the Company. In exchange for the consideration specified in this
Agreement, except for claims specifically exempted from the terms of this
Release under the Agreement, Avery, on behalf of himself and his heirs,
legatees, personal representatives and assigns, releases and discharges the
Company, the Company affilliates, and each of their respective officers,
directors, members, managers, partners and shareholders, (collectively, the
“Released Parties”) from any and all claims and causes of action, whether known
or unknown, that Avery has, had or may have against them, related in any way to
his employment with the Company or separation of employment, including any and
all claims under the Employment Agreement. This release specifically includes,
but is in no way limited to, (i) all claims arising from or relating in any way
to Avery’s employment with the Company or his separation from employment with
the Company; (ii) all claims under Title VII of the Civil Rights Act of 1964, as
amended by the Civil Rights Act of 1991, 42 U.S.C. §§ 2000e et seq.; the Civil
Rights Acts of 1866 and 1871 as amended, 42 U.S.C. § 1981; the Age
Discrimination in Employment Act of



--------------------------------------------------------------------------------

1967 as amended, 29 U.S.C. §§ 621 et. seq.; the Americans With Disabilities Act
of 1990, 42 U.S.C. §§ 12101 et seq., as amended; the Equal Pay Act, 29 U.S.C. §
29 U.S.C. § 206(d); the Family and Medical Leave Act of 1993, 29 U.S.C. §§ 2601
et seq., as amended; the Employee Retirement Income Security Act of 1973 as
amended, 29 U.S.C. §§ 1001 et seq.; the Occupational Safety and Health Act of
1970 as amended, 29 U.S.C. §§ 651 et seq.; the Illinois Human Rights Act, 765
ILCS 5/1-101 et seq., the Illinois Whistleblower Act, 740 ILCS 174/1 et seq., or
any provision of Chapter 820 of the Illinois Compiled Statutes; and (iv) any
other claims or causes of action that Avery has, had, or may have had under any
federal, state, or local statute, regulation, ordinance, or the common law.
Avery waives any right to receive any monetary or other benefit because of any
charge, claim, lawsuit, or administrative proceeding based upon any claim
released in this Agreement. This release does not apply to claims for workers’
compensation benefits, vested employee benefits, or other claims that cannot be
released under applicable law. For avoidance of doubt, this Release shall not
(1) act to preclude Avery from asserting any rights or claims as a Shareholder
of the Company, (2) release any claims or modify any rights available to Avery
under the Indemnification Agreement or this Agreement, or (3) release or waive
any coverage or claim under the applicable Company’s Directors and Officers
insurance policies, including Side A coverage. Nothing in this Agreement limits
Avery’s ability to file a charge or complaint with the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the Securities and Exchange Commission or any
other federal, state, or local government agency or commission (“Government
Agencies”), but Avery waives his right to recover damages from PSI should any
agency or other third party pursue a claim on his behalf; provided, however,
that nothing in this paragraph or Agreement limits Avery’s right to receive or
fully retain a monetary award from a government administered whistleblower award
program for providing information directly to a government agency. Avery further
understands that this Agreement does not limit his ability to communicate with
any Government Agencies or otherwise participate in any investigation or
proceeding that may be conducted by any Government Agency. Nothing in this
Agreement is intended to prevent, impede or interfere with Avery providing
truthful testimony and information in the course of an investigation authorized
by law and conducted by any Government Agencies.

B. PSI’s Representations. PSI represents and warrants that it does not have any
known claims against Avery and that no such claims are pending before any court,
agency, or other person/entity. PSI does not release any unknown or future
claims it may have against Avery related to his employment with PSI that become
known or arise after the date of this Agreement.

5. Consultancy. The Consultancy shall begin on the Effective Date and shall
terminate 90 days thereafter (the “Consulting Period”) unless earlier terminated
under the terms set forth in this Section 5:

A. Consulting Services. During the Consulting Period, Avery will provide
services to the Company as a consultant to assist in the transition of his
current responsibilities with the Company or as reasonably directed with regard
to accounting and financial matters (the “Consulting Services”). Avery’s duties
and responsibilities as a consultant will be defined and communicated to Avery
by the Company’s CEO and will be consistent with Avery’s duties and
responsibilities in his current roles.



--------------------------------------------------------------------------------

B. Termination of Consulting Period. The Consulting Period shall terminate
immediately if Avery is unable to perform Consulting Services due to death or
physical or mental incapacity, and Avery shall not be entitled to any further
consulting fee except for pro rata amounts earned or accrued prior to his last
day providing Consulting Services.

E. Consulting Fee and Benefits.

(1) In consideration for Avery’s Consulting Services under this Agreement, the
Company will pay Avery a consulting fee of $25,000 paid every thirty (30) days
during the Consulting Period. During the Consulting Period, Avery agrees to make
himself reasonably available to provide the Consulting Services to the Company
on a full-time basis. To the extent that Avery fails to make himself reasonably
available to provide the Consulting Services on a full-time basis, Avery and the
Company agree to mutually determine a reasonable pro rata monthly fee amount to
account for such less-than full-time schedule.

(2) The Company will reimburse Avery for reasonable expenses incurred by him in
the course of performing his duties and responsibilities during the Consulting
Period, consistent with the Company’s generally applicable policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s reasonable requirements, including submission
of an expense report on a monthly basis, with respect to reporting and
documentation of such expenses.

(3) The Company will make office space available for Avery to work on-site at
PSI as necessary during the Consulting Period, along with necessary
administrative support services, business systems, telephone use, email and
other accommodations.

6. Cooperation. For twelve (12) months following the termination of the
Consulting Period, Avery agrees to continue to make himself reasonably available
to assist in the transition of his duties and with pending or future financial
matters with which he may have knowledge as requested by the Chief Executive
Officer of the Company or his expressly authorized designees. The Company agrees
to reimburse Avery for time incurred on such assistance at the rate of $250 per
hour plus reasonable expenses incurred by him (the “Consultancy Rate”) in the
course of performing his duties and responsibilities. If approved by the CEO,
which approval shall not be unreasonably withheld, Avery shall be entitled to
the Consultancy Rate for time incurred responding to subpoenas or other legal
process, providing testimony, or otherwise cooperating in or related to any
administrative, investigative, civil, or criminal proceeding relating to the
Company or any of its current or former employees or agents. Avery agrees that
he will be responsible for any and all tax liability, if any, arising from the
payments received under Paragraph 5 and 6 herein. Avery agrees to cooperate with
the Company on all reasonable requests. The scope and timing of such assistance
shall be mutually agreed upon in advance by Avery and the Company to the extent
practicable, but in each case such work shall not materially interfere with any
subsequent employment or engagement of Avery. This provision is intended to
modify Section 8(b) of the Employment Agreement to specify the per diem rate to
be paid Avery. The remainder of Section 8(b) is incorporated herein by reference
and is considered part of this Agreement. For the avoidance of doubt, this
Agreement (1) shall not infringe or prevent Avery in any way from asserting his
rights under the Fifth Amendment to the Constitution of the United States and
(2) shall not require Avery to cooperate in a manner adverse to his own
interests in any governmental investigation. To the extent that the Company
seeks Avery’s



--------------------------------------------------------------------------------

cooperation relating to a matter in which Avery is represented by counsel, the
Company shall work directly with Avery’s counsel regarding the Company’s request
for Avery’s assistance. The Company agrees to provide reasonable assistance and
cooperation with Avery’s requests for information in connection with any legal
proceeding, audit, or governmental investigation relating to matters within the
scope of Avery’s employment by the Company. Avery understands that nothing in
this Agreement prevents or is intended to prevent or discourage him from
speaking to or cooperating with the government in any ongoing or future
investigations.

7. Expenses. Avery shall submit documentation for any outstanding Business
Expenses incurred under Section 4(e) of the Employment Agreement no later than
August 1, 2020. For the avoidance of doubt, nothing in this Section 7 is
intended to interfere with or affect the parties’ respective rights and
obligations under the Indemnification Agreement.

8. Post-Employment Covenants. Except as explicitly set forth in paragraphs 5, 6,
7, and 8, of this Agreement, Avery agrees that the provisions of Sections 6, 7,
and 8 of his Employment Agreement remain enforceable and are not superseded by
this Agreement.

9. Non-Disparagement. Except as provided in the next sentence, Avery and the
Company each agree that they will not make any statement at any time, in the
present or future, to any person or entity which is disparaging of the
individual, business, reputation, competence or good character of the other
party or which, if publicized, would cause the other party humiliation or
embarrassment, or would cause the public to question the other party’s
integrity, competence or good character. For the avoidance of doubt, nothing in
this Agreement in any way precludes or interferes with, or is intended to
preclude or interfere with, Avery or the Company or its agents from providing
truthful testimony or information as part of a legal proceeding or
investigation, or making any truthful statements to any government enforcement
or regulatory agency.

10. Knowing and Voluntary Waiver of Age Claims. Avery acknowledges that:

A. He has been given a period of at least 21 days after being presented with
this Agreement in which to consider whether to sign it, and has an adequate
opportunity to review this Agreement and obtain any legal advice necessary to
fully understand its terms;

B. The consideration he will receive under this Agreement is in addition to
anything of value to which he is otherwise entitled to receive from the Company
under applicable law;

C. He has read and understands this Agreement;

D. He is waiving any and all claims against the Company under the Age
Discrimination in Employment Act arising up to the date on which he signs this
Agreement; and

E. He has been advised that he may consult with an attorney of his choice before
executing this Agreement.

11. Revocation. Avery may revoke this Agreement within seven calendar days after
signing it. The revocation will be effective only if written notice is received
by the Company before the eighth calendar day after Avery signs this Agreement.
The Company’s obligations under this Agreement will not take effect until the
time for Avery to revoke this Agreement has expired and Avery has not revoked
the Agreement.



--------------------------------------------------------------------------------

12. Notice. Any notice provided for in this Agreement must be in writing and
sent to the recipients at the address indicated below:

 

  If to Avery:    Charles F. Avery, Jr.         At the address on file with the
Company      If to the Company:    Power Solutions International, Inc.        
201 Mittel Drive         Wood Dale, Il 60191         Attn: John Miller        
JMiller@psiengines.com   

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the United States,
return receipt requested, upon actual receipt; (b) if sent by reputable
overnight air courier (such as DHL or Federal Express), two business days after
being so sent; or (c) if by electronic mail or otherwise actually personally
delivered, when so delivered.

13. Taxes and Deductions. All payments provided for in this Agreement will be
subject to payroll tax withholding and deductions to the extent required by law.
Each party will report, as may be required by law for income tax purposes, its
respective payment and receipt of the payments provided for in this Agreement
and will bear its respective tax liabilities, if any, arising from this
Agreement. Avery agrees to indemnify and hold the Company harmless from any and
all taxes, penalties, tax-related disputes and interest that might be asserted
against him or the Company by reason of the payments provided for in this
Agreement.

14. No Admission of Wrongdoing. Nothing in this Agreement constitutes an
implication or admission of wrongdoing by Avery or the Company.

15. Section 409A.

A. The intent of the parties is that payments and benefits under this Agreement
comply with Internal Revenue Code Section 409A and the regulations and guidance
promulgated thereunder (collectively “Section 409A”) including the exceptions
thereto and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be in compliance therewith, and any payments hereunder shall
be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement in connection with a termination of
employment shall only be made if such termination of employment constitutes a
“separation from service” under Section 409A. The company



--------------------------------------------------------------------------------

shall be entitled to amend this Agreement to comply and/or clarify a payment’s
compliance with Section 409A (or an exemption therefrom), provided, however, to
the extent that any provision hereof is modified, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of
Section 409A. Notwithstanding anything in the Agreement to the contrary, in no
event whatsoever shall the Company be liable for any tax, interest or penalty
that may be imposed on Avery under Section 409A or any damages for failing to
comply with Section 409A.

B. Notwithstanding anything in this Agreement to the contrary, if any payment or
benefit provided to Avery in connection with his retirement and separation of
employment is determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A and Avery is determined to be a “specified
employee” as defined in Section 409A(a)(2)(b)(i), then such payment or benefit
shall not be paid until the first payroll date to occur following the six-month
anniversary of the Termination Date or, if earlier, on Avery’s death (the
“Specified Employee Payment Date”). The aggregate of any payments that would
otherwise have been paid before the Specified Employee Payment Date shall be
paid (without interest) to Avery in a lump sum on the Specified Employee Payment
Date and thereafter, any remaining payments shall be paid without delay in
accordance with their original schedule.

C. To the extent required by Section 409A, each reimbursement or in-kind benefit
provided under this Agreement shall be provided in accordance with the
following: (a) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during each calendar year cannot affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (b) any reimbursement of an eligible expense shall be paid to Avery on or
before the last day of the calendar year following the calendar year in which
the expense was incurred; and (c) any right to reimbursements or in-kind
benefits under this Agreement shall not be subject to liquidation or exchange
for another benefit.

16. Entire Agreement. This Agreement sets forth the entire agreement of the
Parties and supersedes all prior and contemporaneous agreements and
understandings between the Parties, including but not limited to the Employment
Agreement, except as otherwise explicitly stated herein.

17. Choice of Law/Governing Jurisdiction/Consent to Jurisdiction/Waiver of Jury
Trial. This Agreement is to be construed in accordance with the laws of the
State of Illinois, without regard to conflict of law principles. Any action
regarding this Agreement or Avery’s employment with or separation from the
Company must be brought and prosecuted in the state courts of DuPage County,
Illinois, or in the United States District Court for the Northern District of
Illinois, Eastern Division, and the parties will not dispute that personal
jurisdiction or venue is appropriate and convenient. The Company and Avery
further agree that in the event that such an action is commenced, the right to a
jury trial is waived.



--------------------------------------------------------------------------------

18. Modification of this Agreement. This Agreement may not be amended or
modified except in a writing signed by the Party against whom the amendment or
modification is to be enforced.

19. Execution in Counterparts. This Agreement may be signed in counterparts,
which together will form the original.

20. Severability. Nothing in this Agreement is to be construed as waiving rights
that cannot be waived under applicable law, or as barring either Party from
providing information or truthful testimony when required to do so under
applicable law. Should any portion of this Agreement be ruled unenforceable by a
court of competent jurisdiction, the remainder of this Agreement and the
releases and covenant not to sue contained herein will remain in full force and
effect as to any and all other claims; provided, however, that upon a finding by
a court of competent jurisdiction that any release or agreement in Paragraph 4
above is illegal, void or unenforceable, the Parties agree to execute promptly a
release and agreement that is legal and enforceable.

Accepted and Agreed To By:

 

CHARLES F. AVERY, JR.     POWER SOLUTIONS INTERNATIONAL, INC.

/s/ Charles F. Avery, Jr.

    By:  

/s/ John P. Miller

      Title:  

CEO

Date:  

July 20, 2020

            Date:  

July 20, 2020



--------------------------------------------------------------------------------

EXHIBIT A

(INDEMNIFICATION AGREEMENT)